NUMBER 13-22-00342-CV

                                    COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI – EDINBURG


                                               IN RE K.T.


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Longoria1

        On July 22, 2022, relator K.T. 2 filed a petition for writ of mandamus seeking to

compel the trial court to vacate temporary orders that “ha[d] the effect of . . . changing the

designation[] of the person who has the exclusive right to designate the primary residence



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
        2  Given the highly sensitive nature of the allegations in this original proceeding, we use initials to
identify the parties.
of the child,” and that had “the effect of . . . changing the geographic area[] within which

a conservator must maintain the child’s primary residence.” See TEX. FAM. CODE ANN. §

156.006(b). Relator asserts that real party in interest, K.B., failed to meet the high

statutory burden to show that the temporary orders were in the child’s best interest and

the child’s present circumstances would significantly impair the child’s physical health or

emotional development. See id. § 156.006(b)(1).

       “Mandamus relief is an extraordinary remedy requiring the relator to show that

(1) the trial court clearly abused its discretion and (2) the relator lacks an adequate

remedy on appeal.” In re Acad., Ltd., 625 S.W.3d 19, 25 (Tex. 2021) (orig. proceeding);

see In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36, 138 (Tex. 2004) (orig.

proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

Because a trial court’s temporary orders are not appealable, mandamus is an appropriate

vehicle for review. See In re Derzapf, 219 S.W.3d 327, 334–35 (Tex. 2007) (orig.

proceeding) (per curiam); In re Walser, No. 04-21-00291-CV, 2021 WL 4296048, at *1,

__ S.W.3d __, __ (Tex. App.—San Antonio Sept. 22, 2021, orig. proceeding); In re

Strickland, 358 S.W.3d 818, 820 (Tex. App.—Fort Worth 2012, orig. proceeding); In re

Ostrofsky, 112 S.W.3d 925, 928 (Tex. App.—Houston [14th Dist.] 2003, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by K.B., the record, and the applicable law, is of the opinion that relator

has not met her burden to obtain mandamus relief. See TEX. FAM. CODE ANN. § 156.006;

In re Walser, 2021 WL 4296048, at *2, __ S.W.3d at __; In re Strickland, 358 S.W.3d 818,

822–23 (Tex. App.—Fort Worth 2012, orig. proceeding); see also In re Suarez, No. 13-


                                              2
21-00379-CV, 2021 WL 6067350, at *3 (Tex. App.—Corpus Christi–Edinburg Dec. 22,

2021, orig. proceeding [mand. denied]) (mem. op.) (collecting and discussing cases). We

deny the petition for writ of mandamus.


                                                            NORA L. LONGORIA
                                                            Justice


Delivered and filed on the
9th day of August, 2022.




                                          3